UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1143


KING GRANT-DAVIS,

                Plaintiff - Appellant,

          v.

SUPREME COURT OF SOUTH CAROLINA; SOUTH CAROLINA COURT OF
APPEALS; SOUTH CAROLINA, STATE OF,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cv-04019-PMD)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


King Grant-Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       King   Grant-Davis     appeals       the     district   court’s     order

accepting in part the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed   the   record      and    find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Grant-Davis v. Sup. Ct. of S.C., No. 2:15-cv-04019-PMD

(D.S.C. Jan. 14, 2016).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this   court   and    argument      would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        2